COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 ARIEL MARTINEZ,                               '
                                                               No. 08-12-00191-CR
                             Appellant,        '
                                                                 Appeal from the
 v.                                            '
                                                               120th District Court
 THE STATE OF TEXAS,                           '
                                                            of El Paso County, Texas
                                               '
                            State.
                                               '               (TC# 20110D00036)




                                          ORDER

       The Court GRANTS the Appellant’s motion for extension of time to file the brief

until June 4, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANTS’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, the Appellants’ Attorney, prepare

the Appellants’ brief and forward the same to this Court on or before June 4, 2013.

       IT IS SO ORDERED this 7th day of May, 2013.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.